TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 18, 2015



                                       NO. 03-15-00326-CV


                                Carmen Chase Hunter, Appellant

                                                  v.

         Texas Department of Insurance, Eleanor Kitzman in her (former) capacity,
                  and Julia Rathgeber in her official capacity, Appellees




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




Appellant has filed a motion to dismiss the appeal, explaining that she did not intend her filing to

be interpreted as a notice of appeal. Having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.